Judgment unanimously affirmed. Memorandum: Defendant appeals from two judgments convicting him, upon his guilty pleas, of sexual abuse in the first degree and robbery in the third degree. Contrary to defendant’s contention, the record demonstrates that County Court did not deny the motion of defendant to withdraw his guilty pleas, but rather, defendant withdrew his motion before the court had ruled on it. Because defendant withdrew his motion to withdraw the pleas and did not move to vacate the judgments of conviction, he failed to preserve for our review his contention that the pleas were coerced (see, CPL 470.05 [2]; People v Lopez, 71 NY2d 662, 665; People v Ryan, 191 AD2d 814). In any event, defendant’s fear that a harsher sentence would be imposed if defendant were convicted after trial does not constitute coercion (see, People v Ryan, supra; People v Mackey, 175 AD2d 346, 349, lv denied 78 NY2d 969). (Appeal from Judgment of Onondaga County Court, Mulroy, J.—Robbery, 3rd Degree.) Present—Green, J. P., Pine, Fallon, Doerr and Boehm, JJ.